Exhibit 10.5


UNSECURED VARIABLE RATE LOAN CONTRACT


(proposed by the Bank)


ITP Impianti e Tecnologie
Di Processo SpA
Via Federico Zuccari, 4
00153 Rome


Unicredit Corporate Banking SpA
Treviglio premises – Bergamo branch


Treviglio, 7th April 2010


With regard to your request, we inform you that we are willing to grant you a
loan with an overall value of Euro 1,500,000.00 (one million five-hundred
thousand, hereinafter the “Reference Sum”) to be used for the acquisition of a
stake in the company “BENELLI OIL AND GAS SRL” with headquarters in Bologna, Via
del Tappezziere n. 4, fiscal code and VAT number 02928451208 at the terms and
conditions envisaged by the present contract and “Summary document” which, once
signed by the parties, will be attached to the present proposal to form an
integral part thereof.


The parties acknowledge that the attached “Summary document” contains the
economic conditions relating to the contract.


Art 1 – Purpose of the loan


For the purpose of the issuing of the loan “ITP IMPIANTI E TECNOLOGIE DI
PROCESSO SPA”, with headquarters in Rome Via Federico Zuccari 4, fiscal code
06640441009 (hereinafter defined “Company”)  will present to “Unicredit
Corporate Banking SpA” (hereinafter defined “Bank”) the complete documentation
of the investment programme that is to be financed.


Art 2 – Issuing


The loan sum, net of the charges specified in the letter given to the Company,
and in conformity with its instructions, is credited to the current account n.
0658 / 30105415 at the Treviglio premises- Bergamo branch of the bank, made out
to the company, which provides confirmation of the receipt of this payment upon
the conclusion of the present contract. The Company commits to keeping in place
this current account until the repayment of the loan and will ensure that the
necessary funds are present within it for the payment of the instalments and
everything else that is due at the specified expiry dates, in accordance with
the present contract.


Art 3 – Terms and means of repayment


The duration of the loan is fixed at 36 months (as well as a pre-amortisation
period from the 7/4/2010 to the 30/4/2010).


The Company commits to repaying the loan sum within 36 months of the 1/5/2010
(start date of the repayment schedule of the loan) through (quarterly)
instalments in arrears, to be paid without interruption, without the need for
express requests by the Bank, in accordance with the above mentioned repayment
schedule agreed between the parties, which will be signed by the parties and
attached under the letter “A” of the present contract to form and integral and
substantive part thereof.

 
 

--------------------------------------------------------------------------------

 

The Bank may at its own discretion agree to modifications of the repayment plan.


The above mentioned (quarterly) instalments include the capital sum that is
required to repay the entire sum with interest within the agreed period of 36
months.


From the 7/4/2010 until the 30/4/2010 (the day prior to the start of the
repayment schedule) the Company will on a quarterly basis pay the
pre-amortisation interest calculated as per art 4 below.


Art. 4 – Interest


For both the pre-amortisation period and repayment schedule, on the loan a
variable interest rate will be applied quarterly at an initial rate of 2.90%
nominal per annum, equal to the Euribor three month quotation multiplied by the
coefficient of 365/360 - rounded up by 0.05% - that is in place for the value
date 7/4/2010, with an annual interest rate increase of 225 basis points.


The above nominal interest rate which is payable quarterly corresponds to an
actual annual interest rate of 2.93169%.


Please note that the value of the above parameter for today’s value date is
equal to 0.635%.


As a result the Company acknowledges that the TAEG (annual percentage rate)
relating to the present loan is equal to 3.86206%.


In the absence of the Euribor being reported by the EURIBOR PANEL STEETING
COMMITTEE, the Euro LIBOR rate in London will be used.


In the case of delayed payment of any sum due for whatever reason to the Bank
with regard to the present loan, even in the case of the operation of the
acceleration clause or the termination of the contract, interest on late payment
will accrue in favour of the Bank at the contractual rate increased by 200 basis
points per annum.


No periodic capitalization will be applied on these interest charges.


Art 5 – Obligations


The Company is obliged to:


a) use the loan for the declared purposes;


b) reimburse the Bank for all taxes, duties and expenses of all types sustained
or paid on its behalf, including the sums that the Bank has paid or has to pay
for consultancy and assistance provided to it, including for court and out of
court proceedings, with all guarantees acquired on the basis of the present loan
remaining in place;


c) promptly report to the Bank any change to the legal or corporate composition
(e.g. form, share capital, directors, statutory auditors, shareholders, as well
as mergers, including by incorporation, demergers, break-ups, transfers) or the
company’s administrative, economic and financial situation (e.g. issuing of
bonds) as well as the economic and technical situation, as appears in the
material and documents provided at the time the loan was requested, or any other
facts which could modify the company’s current structure and organisation.

 
2

--------------------------------------------------------------------------------

 

d) inform the Bank in advance of its intention to ask for other medium-long term
financing from credit institutions or private individuals and in any case to not
grant to third parties, following the date of the present contract, mortgages on
its assets, on the basis of other financing, unless the Bank provides its prior
written approval.


e) allow any type of administrative-technical enquiry or control and to provide
the Bank with the documents specified in art 1 above and any others that it may
ask for (financial statements, assembly minutes, etc).


f) ensure that for the duration of the contract the following economic and
financial parameters are respected:


- official statutory financial statement at the 31/12/2009: minimum
shareholders’ equity not less that Euro 4,500,000= (four-million five-hundred
thousand=);


- official statutory financial statement at the 31/12/2010: minimum
shareholders’ equity not less that Euro 5,500,000= (five-million five-hundred
thousand=);


- official statutory financial statement at the 31/12/2011: minimum
shareholders’ equity not less that Euro 6,500,000= (six-million five-hundred
thousand=)


Art 6 – Acceleration clause – termination of the contract


The Bank will have the right to operate the acceleration clause where the
circumstances in art 1186 of the Civil Code exist and may terminate the contract
in accordance with art 1456 of the Civil Code if :


a) the Company used, even partially, the loan for purposes other than that for
which it was granted;


b) the Company and any successors or assigns fail to promptly pay even one
repayment instalment of the loan and anything else due to the Bank on the basis
of the loan for whatever reason (e.g. capital, interest, commission, expenses,
including legal expenses, taxes, duties, etc);


c) the documentation specified in art 1 is not produced;


d) any preventive or enforcement measures are promoted against the Company or
the latter is declared insolvent or, for whatever reason or event (e.g.
protested bills, commencement of insolvency proceedings, any change of the legal
and company composition – for and share capital, directors, statutory auditors,
shareholders, as well as mergers, including by incorporation, demergers,
break-ups, transfers) or the company’s administrative, economic and financial
situation) at the Bank’s discretion there is any type of danger for the credit
or any other guarantees;


e) it appears that the situations, data and accounts shown or declared by the
Company to the Bank, at the time of the issuing of the loan or subsequently, are
not true;


f) the claim to the sums paid for whatever reason on behalf of the Company is
prevented by the law;


g) from the periodic financial and economic data for the Company it appear that
the  parameters and obligations in article 5 letter f are not respected;


h) the Company is in breach of even one of the obligations in article 5 above.

 
3

--------------------------------------------------------------------------------

 

In these cases the Bank will have the right to demand the immediate repayment of
all its receivables and to act without the need for any prior formality in the
manner and with the procedures that it deems most suitable.


Any guarantees that have been acquired will remain in place in any case.


Art 7 – commission and expenses


The following commissions and expenses will be applied to the loan:


a) Organisation/Issuing commission: 1.00 % flat on the Reference Sum (payment at
time of issuing), equal to Euro 15,000.00 = (fifteen thousand=);


b) Investigation costs: 0.50 % flat on the Reference Sum (payment at time of
issuing), equal to Euro 7,500.00 = (seven thousand five-hundred=);


c) Waiver Fee: Euro 5,000.00 = (five thousand=) flat for each Waiver.


The charges relating to the loan during its entire duration will be paid by the
Company in the measure specified in the attached Summary Document.


Art 8 – Unilateral modification of the economic conditions


If a valid reason exists the Bank may modify – including in a manner that is
unfavourable to the Company – the commissions and charges that are to be paid
during the entire duration of the loan and which are shown in the attached
“Summary document”, providing notice to the Company with an advance warning of
thirty days.


The notice which must contain in a highlighted manner the wording “Proposal for
the unilateral modification of the contract” is validly made in a written form.
Alternatively, and as agreed with the Company, the notice can be made via
another durable support using distance communication techniques.


The Company specifically approves - in accordance with art 117 fifth paragraph
of the Banking Consolidation Act – this faculty for the Bank.


If the Company does not withdraw from the contract within sixty days, the
modification is understood to be approved. The withdrawal will not be charged
and at the time the relationship is resolved the lender has the right to have
the previous conditions applied.


The above conditions are governed by art. 118 of Legislative Decree 385/1993. In
the case of the variation of the law referred to in the present article the
rules that are in force instead of it will be applied.


Art 9. – Advanced repayment


The Company, as well as its successors or assigns, have the faculty to repay in
advance all or part of the loan, the capital loan plus interest – including any
late payment interest – on condition that:

 
4

--------------------------------------------------------------------------------

 

a) the arrears that were due for whatever reason have been paid, any legal
expenses documented, including those for court proceedings, that were sustained
by the Bank in relation to appointments granted for the recovery of unpaid
receivables and any other sum owed to the Bank;


b) an all-inclusive commission is paid equal to 1.00% of the capital that is
repaid in advance.


For example


Capita repaid in advance Euro 1,000.00 = (one thousand=) and commission of 1.00%


Euro1,000.00= x 1.00%     =   Euro 10.00


100


Art 10 – Allocation of payments


The Bank may allocate any sum paid to it by the Company, or on its behalf, with
preference, to the payment of the expenses and charges of any nature, including
also non-claimable expenses for court proceedings, as well as anything else that
was paid by the Bank on behalf of the Company, then for the payment of the late
payment interest and the arrears and finally for the payment of the standard
interest and capital, unless a different order is decided.


Art 11 – Payments made by third parties


The Bank will have the right to refuse payments made by third parties in its
name.


Art 12 – Transfer


The Company cannot transfer any part of the loan without the Bank’s express
authorisation.


Art 13 – Domicile


For all legal effects the bank elects as its domicile the Treviglio premises –
Bergamo branch.


The Company (and any guarantors) elect theirs in Rome Via Federico Zuccari n. 4,
or if not specified here, at the Town Hall of Rome; at the above elected
domicile or at the Company’s real address the Bank may make all notifications
including those relating to enforcement proceedings.


Art 14 – Bank’s non involvement in relations between the Company and third
parties


Unless it explicitly declares otherwise, the Bank must always be considered
extraneous to the relations between the Company and third parties and as such
the latter may not advance any right or claim towards it.


Art 15 – Complaints


If a dispute should arise between the Client and the Bank in relation to the
interpretation and application of the present contract the Client – before
referring to the ordinary legal channels – has the right to use the instruments
for the resolution of disputes envisaged below.

 
5

--------------------------------------------------------------------------------

 

The Client can present a complaint to the Bank by registered letter with return
receipt, by telefax to UniCredit Corporate Banking SpA – Direzione Generale –
Ufficio Reclami, Via Garibaldi 1, 37121 Verona – fax 045 8679766. The Bank must
respond within 30 days from receipt of the complaint.


If the Client is not satisfied or has not received any response it can refer the
matter to the Banking Mediator (“Arbitro Bancario Finanziario”). For details on
how to contact the Mediator please consult the site
www.arbitrobancariofinanziario.it, ask at branches of the Bank of Italy, or ask
the Bank. The possibility for the Client and Bank to refer to the ordinary legal
channels remains unprejudiced.


The Client can – independently or jointly with the Bank –activate a conciliation
procedure to try to reach an agreement. This attempt will be made at the Banking
Conciliation Body (“Organismo Conciliazione Bancaria”) set up by the
“Conciliatore Bancario Finanziario” – association for the resolution of banking,
financial and corporate disputes – ADR (www.conciliatorebancario.it). The
possibility to refer to the ordinary legal channels remains unprejudiced if an
agreement is not reached during the conciliation procedure.


Art 16 – Competent court


For any dispute that may arise in relation to the present contract, the
competent court for the actions promoted by the Client (and its guarantors) is
exclusively that of the legal headquarters of the Bank – i.e. Verona. The Bank,
on the other hand, will have the right to act against the Client (and its
guarantors), at its discretion, in any of the courts envisaged by the law or in
the court that falls within the jurisdiction of the branch where the loan
contract was established.


Art 17 – Final details


All of the obligations deriving from the present contract are taken on by the
Company even on behalf of its successors or assigns with the restrictions of
solidarity and indivisibility.


The present deed and the respective formalities are discounted from the
procedures envisaged by art 15 and following of D.P.R. n. 601 of the 29th
September 1973 (exemption from registration fee, stamp duty, mortgage and
cadastral duties and taxes on governmental concessions, in place of which the
Bank pays a substitute tax on the overall sum of the loans issued in each
financial year).


As well as the sum of the substitute tax due to the Bank and withheld by the
latter on the sum issued, in the measure in force at the moment the sum is
issued, the party commits to paying to the Bank any increases of this tax which,
for subsequent legal conditions, the Bank was required to pay in relation to the
present deed.


We ask that you express your approval of the above with the acceptance of the
present conditions and agreements.


Yours sincerely,


Unicredit Corporate Banking SpA


Treviglio premises – Bergamo branch

 
6

--------------------------------------------------------------------------------

 

UniCredit


Corporate Banking


Summary document n. ML003
Date 7/04/2010



Regulations for the transparency of banking and financial transactions and
services in accordance with articles 115 and following of the Banking
Consolidation Act


Summary Document


UNSECURED VARAIBALE/FIXED RATE LOANCURRENT ACCOUNT OVERDRAFTS


ECONOMIC CONDITIONS


 
 


TAEG (annual percentage rate)
 
3.86206%
         
Conditions
     
Sum
 
Euro 1,500,000 (one-million five hundred thousand) issued as lump sum
     
Duration
 
36 months
     
Nominal annual interest rate
 
2.90% (initial rate, variable quarterly)
     
Indexation parameter
 
Euribor 3 months base 365 (variable rate)
     
Spread
 
2.25%
     
Pre-amortisation interest rate
 
2.90%
     
Late payment interest rate
 
2.00% more than rate in force
     
Organisation/Issuing commission
 
1.00% flat on sum (Euro 15,000.00 paid on issuing)
     
Investigation commission
 
0.50% flat on sum (Euro 7,500.00 paid on issuing)
     
Waiver Fee
 
Euro 5,000.00 for each Waiver/renegotiation


 
7

--------------------------------------------------------------------------------

 



Penalty for partial advance repayment (on the sum of the capital repaid in
advance, due even in the case of termination)
 
1.00%
       Penalty for total advance repayment (on the sum of the capital repaid in
advance, due even in the case of termination)    1.00%      
Commission on instalment
 
Euro 3.00
     
Receipt expenses
 
Euro 2.00
     
Expenses sending expiry notice
 
Euro 2.00
     
Expenses sending of receipt
 
Euro 3.00
     
Expenses for release of fiscal certification
 
Euro 15.00
       Expenses issuing legal correspondence, per item of correspondence    Euro
3.00      
1st and 2nd payment reminder
 
Euro 5.00
     
Expenses sending payment warning
 
Euro 10.00
     
Payment certification/declaration interest paid
 
Euro 15.00
       Release of miscellaneous for client copy or general reproduction of
documents    Minimum Euro 25.00, Maximum Euro 75.00      
Commission for declaration of existence of credit/debt
 
Euro 75.00
     
Commission for waiving agreed loan
 
0.20% flat on sum (equal to Euro 3,000,000, after sending of letter granting
loan)
     
Type of amortisation
 
French
     
Type of instalment
 
Quarterly
     
Frequency of instalment
 
Quarterly
     
OTHER EXPENSES
         
Substitute tax
 
0.25% of the sum of the loan issued
     

Attached: amortisation plan


Client signature


_______________



 
8

--------------------------------------------------------------------------------

 
